In re Souder, Jody Ray; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. D, No. 5786-07; to the Court of Appeal, Third Circuit, Nos. KH 08-1365, KH 08-1199.
Writ Granted. If it has not done so already, the district court is ordered to supply relator with a copy of the transcript of his guilty plea colloquy, see State ex rel. Simmons v. State, 93-0275 (La.12/16/94), 647 So.2d 1094, as the district court itself has already ordered on October 28, 2008, and to furnish proof of compliance to this Court.